BEAUCHAMP, Judge
(Concurring).
In concurring with Presiding Judge Graves’ opinion, I desire to express my conclusion as to the exception in the statute.
The facts of this case are without dispute and raise no issue for a jury. Under other and different circumstances it may become one for the jury’s decision under proper instruction from the court. For instance, one going on a journey who has purchased liquor in an area where it is lawful to purchase *645the same may carry it into a dry area for his own use, and that dry area is not limited or confined to his home. It may not be said that he has to take it to a designated place. He may consume the liquor, or a part of it, before his journey ends, and such may be his intention when he purchases the liquor and as he transports it. The statute does not limit the exception to transporting the liquor from the place of purchase to a designated spot. Again, he may pass by and even stop at various places and the transportation would be lawful if the jury finds that it is a continuous journey.
Under the agreed facts of this case the appellant was not on a continuous journey when arrested and the exception to the statute is not applicable. He was transporting it from his home in Paris to another place and the transportation was unlawful. See Art. 666-23a, Vernon’s Ann. P.C.